      Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                       NO. 09-391

    DEWAYNE COOPER                                         SECTION “R” (5)



                         ORDER AND REASONS


       The Court has received defendant Dewayne Cooper’s motion for

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).1               The

government opposes the motion.2

       Cooper was charged with conspiring to distribute heroin and cocaine,

and illegally possessing a firearm. 3 He pleaded guilty to the drug conspiracy,

as well as to a bill of information enhancing his sentence based on a single

previous drug conviction. 4 On October 19, 2011, Cooper was sentenced to

240 months’ imprisonment.5 Cooper is imprisoned at FCI Oakdale I, and his

expected release date is June 17, 2027. 6


1     R. Doc. 1050.
2     R. Doc. 1054.
3     See R. Doc. 251 at 2, 5.
4     See R. Doc. 351 at 1; see also R. Doc. 323.
5     See R. Doc. 577 at 2.
6     See     Inmate      Locator,      Federal   Bureau  of          Prisons,
https://www.bop.gov/inmateloc/ (last visited May 20, 2020).
    Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 2 of 9



      Cooper now moves for a compassionate release based on the

“extraordinary and compelling reason” of the “coronavirus outbreak.”7

Specifically, he contends that he “is unable to provide self-care,” because he

“is unable to practice effective social distancing and clean hygiene to

minimize the risk of exposure.” 8 He further argues that he “is a non-violent

offender and poses no threat to the community,” that his family will receive

him if released, that he has “participated in numerous vocational training

programs,” and that he has “guaranteed, gainful employment” awaiting

him. 9 Cooper also claims that if he had “been sentenced today,” he would be

“eligible to be placed in home-confinement now,” on account of the First Step

Act’s reducing mandatory minimum sentences.1 0

      The Court does not find compassionate release appropriate in these

circumstances. First, defendant does not appear to have exhausted his

administrative remedies with the BOP. 1 1 But the Compassionate Release

Statute reads:




7    See R. Doc. 1050 at 2.
8    See id. at 3.
9    See id. at 4.
10   See id. at 4-5.
11   As the government notes: “Cooper does not assert in his motion that
he previously sought relief through BOP administrative channels by
requesting compassionate release on COVID-19 grounds from the warden.”
See R. Doc. 1054 at 3.
                                   2
     Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 3 of 9



            The Court may not modify a term of imprisonment
            once it has been imposed except . . . upon motion of
            the Director of the Bureau of Prisons, or upon motion
            of the defendant after the defendant has fully
            exhausted all administrative rights to appeal a failure
            of the Bureau of Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days from the
            receipt of such a request by the Warden of the
            defendant’s facility, whichever is earlier . . . .

18   U.S.C. §    3582(c); see      also   United States     v.   Fisher,   No.

118CR00118MRWCM1, 2020 WL 2411796, at *2 (W.D.N.C. May 12, 2020)

(collecting cases standing for the proposition that many “courts . . .

continue[] to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic”); United States v. James, No. 13-85, slip op. at 12 (Apr. 16, 2020)

(stating that “the overwhelming majority of courts” have found “[t]he

exhaustion requirements under Section 3582(c)(1)(A) . . . mandatory during

the COVID-19 pandemic”). Regardless of whether this failure would require

the Court to reject Cooper’s motion as a matter of course—on either

jurisdiction or claim-processing grounds—the BOP’s apparent lack of

opportunity to address defendant’s request is significant to the Court’s

decision.

      Moreover, Cooper has not made a showing that the BOP is unable to

address his situation adequately. The Court recognizes that FCI Oakdale,


                                      3
     Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 4 of 9



where Cooper is housed, is one of the BOP facilities that is “experiencing

significant levels of infection.” 1 2 But the Attorney General not only has

generally instructed the BOP to prioritize granting home confinement on

account of COVID-19, 1 3 but also has specifically instructed the BOP to

expand home release in facilities affected by COVID-19, including Oakdale.1 4

Indeed, the Attorney General directed the BOP to “to immediately review all

inmates who have COVID-19 risk factors, as established by the CDC, starting

with the inmates incarcerated at FCI Oakdale,” and “[f]or all inmates whom

[the BOP] deem[s] suitable candidates for home confinement, . . . to

immediately process them for transfer.” 1 5

      Furthermore, the BOP is taking its own measures to address the

disease’s impact. 1 6 To do so, though, the BOP must use its expertise to


12    Attorney General, Increasing Use of Home Confinement at
Institutions Most Affected by COVID-19 1 (Apr. 3, 2020) [hereinafter
Increasing Use of Home Confinement], https://www.justice.gov/file/
1266661/download.
13    See Attorney General, Prioritization of Home Confinement As
Appropriate in Response to COVID-19 Pandemic 1 (Mar. 26, 2020),
https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_
confinement.pdf.
14    See Increasing Use of Home Confinement, supra note 12, at 1-2.
15    Increasing Use of Home Confinement, supra note 12, at 2.
16    See, e.g., Federal Bureau of Prisons, Update on COVID-19 and Home
Confinement (Apr. 5, 2020) (stating that “[i]n response to COVID-19, the
Bureau of Prisons (BOP) has instituted a comprehensive management
approach that includes screening, testing, appropriate treatment,
prevention,      education,    and      infection   control  measures”),
                                      4
    Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 5 of 9



consider both the effect of COVID-19 on individual prisoners, as well as the

system-wide consequences of releasing prisoners as a response. The BOP,

therefore, occupies a better position than the Court at this stage to determine

whether Cooper should be released from prison on account of the potential

impact of COVID-19.

      Second, Cooper has not shown that he satisfies the other requirements

for compassionate release. For instance, a reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).     The application notes to the relevant policy

statement identify three discrete “extraordinary and compelling reasons”

that could warrant a reduction: a “terminal illness” or a condition that

“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) “[a]ge”—starting at age 65; and (c) “[f]amily

[c]ircumstances.”    See U.S.S.G. § 1B1.13, application note 1 (emphasis

removed). The Guidelines also identify a category of “[o]ther [r]easons,” but




https://www.bop.gov/resources/news/20200405_covid19_home_
confinement.jsp; see also, e.g., Federal Bureau of Prisons, BOP
Implementing Modified Operations, https://www.bop.gov/coronavirus/
covid19_status.jsp (last visited May 20, 2020).
                                      5
     Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 6 of 9



state that such reasons are “[a]s determined by the Director of the Bureau of

Prisons.” See id. § 1B1.13, application note 1(D) (emphasis removed).

      Defendant presents a variety of arguments in support of his release,

but he does not identify how he fits into any of these Guidelines categories.

See, e.g., United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397,

at *4 (M.D. La. Apr. 1, 2020) (“Defendant cites no authority for the

proposition that the fear of contracting a communicable disease warrants a

sentence modification.”). Insofar as Cooper’s arguments may relate to the

danger he presents to the community, see U.S.S.G. § 1B1.13(2) (instructing

courts, before granting compassionate release, to assess whether a defendant

poses a “danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g)”), the Court notes that the government

represents that “the BOP has concluded that Cooper is not eligible for [home

confinement] due to his extensive history of violence.” 1 7

      Finally, outside the Compassionate Release Statute, the Court also has

not identified grounds for releasing Cooper early. Insofar as Cooper asks the

Court to designate him for home confinement, the Court cannot order that

relief. Rather, the decision to order home confinement rests solely with the

Bureau of Prisons. See 18 U.S.C. § 3621(b) (providing that the “Bureau of


17    See R. Doc. 1054 at 3.
                                       6
    Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 7 of 9



Prisons shall designate the place of the prisoner’s imprisonment” and that “a

designation of a place of imprisonment . . . is not reviewable by any court”);

United States v. Voda, 994 F.2d 149, 151 (5th Cir. 1993) (“[M]any cases have

addressed the authority of a judge to specify the place of incarceration[,]”

and “[t]hese cases hold that a court may recommend that a sentence . . . be

served in a particular prison or jail, but that only the Bureau of Prisons has

the actual authority to designate the place of incarceration.”).

      Similarly, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act), Pub. L. No. 116-136, 134 Stat. 281 (2020), provides that “the

Director of the Bureau [of Prisons] may lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United

States Code.”      See id. § 12003(b)(2) (emphasis added); 18 U.S.C.

§ 3624(c)(1)-(2) (“The Director of the Bureau of Prisons shall, to the extent

practicable, ensure that a prisoner serving a term of imprisonment spends a

portion of the final months . . . under conditions that will afford that prisoner

a reasonable opportunity to adjust to and prepare for the reentry,” including

“home confinement”). Numerous courts have therefore found that a court

lacks jurisdiction to order home confinement under the CARES Act. See,

e.g., United States v. Gentry, No. CR 5:03-50033-05, 2020 WL 2131001, at


                                       7
    Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 8 of 9



*5-6 (W.D. La. May 5, 2020) (finding the court lacked jurisdiction to order

home confinement and collecting cases with the same finding); see also

United States v. Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS 66269, at *1

(E.D. Tenn. Apr. 15, 2020) (“This Court . . . does not have power to grant

relief under Section 12003 of the CARES Act.”).

      Likewise, Cooper has not shown any authority that would allow the

Court to grant him a furlough. The relevant statute states that, if certain

conditions are met, “[t]he Bureau of Prisons may release a prisoner from the

place of his imprisonment for a limited period.” See 18 U.S.C. § 3622. The

plain text of the statute, therefore, identifies furlough as a decision for the

BOP, not the Court.

      The Court also does not see how the provisions of the First Step Act of

2018 addressing mandatory minimum sentences benefit Cooper here.

Section 404 of the First Step Act states: “A court that imposed a sentence for

a covered offense may. . . impose a reduced sentence as if sections 2 and 3 of

the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed.” Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018)

(citation omitted). The Fair Sentencing Act increased the quantity of crack

cocaine that triggered mandatory minimum penalties and eliminated the

statutory mandatory minimum sentence for simple possession of crack


                                      8
     Case 2:09-cr-00391-SSV-MBN Document 1060 Filed 05/21/20 Page 9 of 9



cocaine. See Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372, 2372 (2010); 21

U.S.C. § 841(b)(1). But Cooper pleaded guilty to an offense involving heroin

and cocaine hydrochloride.1 8 As such, this provision of the First Step Act also

does not provide a basis for reducing Cooper’s sentence.

      For the foregoing reasons, the Court DENIES defendant’s motion.




          New Orleans, Louisiana, this _____
                                        21st day of May, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




18    See R. Doc. 351 at 1.
                                       9
